Citation Nr: 0323908	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-05 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to April 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.


REMAND

In September 2002, the Board undertook development pursuant 
to 38 C.F.R. § 19.9.   Specifically, the Board requested that 
the veteran be afforded an additional VA examination.  
Pursuant to the September 2002 development request, a VA 
medical opinion was obtained.  The veteran did not have to 
appear for the said examination as only a records review was 
requested.  The opinion was based on a review of the 
veteran's claims folder.  The January 2003 opinion has been 
obtained and associated with the veteran's claims folder.

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without securing a waiver. Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

In the instant case, while it appears that the veteran 
received a copy of the January 2003 VA medical opinion, a 
waiver of review by the agency of original jurisdiction, i.e. 
the St. Paul RO, has not been secured from the veteran.  
Therefore, the veteran's claim of entitlement to service 
connection for hypertension must be remanded to the RO.  Upon 
remand, the RO must review the evidence developed by the 
Board, specifically, the January 2003 VA medical opinion, and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.  The Board is cognizant that 
review by the RO may indicate a need for further development.  

The Board notes that only copies of the veteran's service 
medical records have been associated with his claims folder.  
A May 2001 response from the National Personnel Records 
Center (NPRC) indicates that the original service medical 
records were charged out to the Army Correspondence Section 
in October 2000 to comply with a prior request.  NPRC further 
indicated that the veteran's file was "flagged" and when 
the record was returned further response would be made.  
Although the veteran indicated in a September 2001 Report of 
Contact that VA had all the service medical records necessary 
to make a decision on his claim, while the case is in remand 
status, attempts should be made to obtain the veteran's 
original service medical records.  

Because of the reasons listed above and the court decision in 
Disabled American Veterans, supra, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1. The RO should review the January 2003 
VA medical opinion obtained by the Board 
pursuant to a September 2002 development 
request.  The RO should perform any 
additional development as indicated. 

2.  If not already received, the RO 
should contact the NPRC and/or any other 
appropriate agency, and request the 
veteran's original service medical 
records covering his period of service 
from July 1962 to April 1964.  All 
responses, to include any negative 
responses, should be associated with the 
veteran's claims folder.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
hypertension.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




